Citation Nr: 0330081	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  95-24 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for migraine headaches 
(also claimed as short term memory loss) due to undiagnosed 
illness.

2.  Entitlement to service connection for dysthymic disorder 
(also claimed as anxiety) due to undiagnosed illness.

3.  Entitlement to service connection for liver disease due 
to undiagnosed illness.

4.  Entitlement to service connection for allergic rhinitis 
due to undiagnosed illness.

5.  Entitlement to service connection for bleeding gums due 
to undiagnosed illness.

6.  Entitlement to service connection for hemorrhoids due to 
undiagnosed illness.

7.  Entitlement to service connection for bilateral hearing 
loss due to undiagnosed illness.

8.  Entitlement to an initial rating in excess of 10 percent 
prior to June 30, 1988, and in excess of 20 percent 
thereafter, for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from September 1978 to 
September 1981 and January to May 1991.  The veteran served 
in Southwest Asia during his second active tour of duty.  As 
a result of his service, he was awarded the Combat Infantry 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see also 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (VA regulations implementing 
the VCAA).  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VA must 
notify the claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In order to comply with the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Quartuccio v. 
Principi, 16 Vet. App. 183, the veteran should be notified of 
the evidence and information for which he is responsible and 
that which VA is responsible.  While veteran was furnished 
with a May 2001 letter addressing the VCAA, this letter did 
not specifically address the veteran's claims on appeal, 
including the claims for disorders due to undiagnosed illness 
and for an initial rating (which appears to have been pending 
since 1982) for his left knee disorder.  The Board no longer 
has authority to attempt to cure VCAA deficiencies.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, a remand in 
necessary to ensure compliance with the provisions of the 
VCAA, VA implementing regulations, and the Court's decision 
in Quartuccio.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Federal Circuit made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
letter is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, since this case is 
being remanded for additional development or to cure a 
procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

The veteran should also be informed in writing of the recent 
amendments to 38 C.F.R. § 3.317 regarding claims due to 
undiagnosed illness, which became effective June 10, 2003.  
See 68 Fed. Reg. 34,539 (June 10, 2003).  The veteran is 
entitled to the application of the versions of the 
regulations that are more favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); but see, 
VAOPGCPREC 3-2000 (April 10, 2000), published at 65 Fed. Reg. 
33,422 (2000) (only the earlier version of the regulation is 
to be applied for the period prior to the effective date of 
the change).  

The record reveals that in April 1988 the veteran perfected 
an appeal for entitlement to an initial rating in excess of 
10 percent, effective from December 1982.  This issue appears 
to be pending, and it has never been forwarded to the Board.  
Over the years, the RO subsequently assigned a 20 percent 
rating effective June 1988.  Although the RO assigned a 20 
percent rating, this was not a complete grant of the 
veteran's claim because the Ratings Schedule provided for 
ratings in excess of 20 percent for knee disorders.  There is 
no indication in the record that the veteran ever withdrew 
his initial claim for an increased rating for his left knee 
disorder.  Therefore, this issue must be addressed as 
discussed below.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs; and any 
other applicable legal precedent are 
fully complied with and satisfied, 
including informing the veteran of the 
period of time which he has to submit 
additional evidence.

Particularly, the RO must notify the 
veteran as to what evidence is 
needed to support his claims, which 
are listed on the title page of this 
action, what evidence VA will 
develop, and what evidence the 
veteran must furnish to warrant a 
favorable decision.  

2.  The RO must make another attempt to 
obtain the veteran's service medical 
records from January to May 1991 from the 
National Personnel Records Center (NPRC) 
in St. Louis, Missouri.  According to the 
veteran's DD 214, he was awarded the 
Combat Infantry Badge (CIB); and it 
appears that he received the CIB for his 
service during the Persian Gulf War, 
although it is not confirmed.  The 
veteran's prior active duty service was 
from 1978 to 1981, and it was not during 
a time of war.  The RO should also 
request the NPRC to provide the veteran's 
service records to confirm his combat 
duty during the Persian Gulf War. The 
NPRC should provide an explanation if it 
is unable to locate these records.  

Satisfactory lay or other evidence 
that an injury or disease was 
incurred or aggravated in combat 
will be accepted as sufficient proof 
of service connection if the 
evidence is consistent with the 
circumstances, conditions or 
hardships of such service even 
though there is no official record 
of such incurrence or aggravation in 
such service. 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) 
(2003).

3.  After any records obtained as a 
result of the foregoing development have 
been associated with the claims folder, 
in light of the amendments in the law 
with respect to establishing service 
connection for an undiagnosed illness, 
and given that the veteran has not had an 
examination since 1998, specifically for 
the express purpose of determining 
whether there exists a disability or an 
undiagnosed illness that can be related 
to service based on the recent amendments 
in the law, the RO should schedule the 
veteran for an examination for that 
purpose.  All indicated tests and studies 
should be accomplished.  Based upon 
review of the claims file and examination 
of the veteran, the examiner should offer 
an opinion as to the etiology of the 
disabilities shown to be currently 
present, which are claimed by the veteran 
to be causally related to his military 
service.  The disabilities claimed by the 
veteran to be related to service include 
migraine headaches (also claimed as short 
term memory loss), dysthymic disorder 
(also claimed as anxiety), liver disease, 
allergic rhinitis, bleeding gums, 
hemorrhoids, and bilateral hearing loss, 
whether on a direct basis or whether due 
to an undiagnosed illness.

The physician should support the 
opinions by discussing medical 
principles as applied to specific 
medical evidence in this case, 
including whether it is "likely," 
"at least as likely as not," or 
"unlikely" that any current is 
proximately due to or the result of 
the veteran's active duty service 
from January to May 1991, to include 
time in the Persian Gulf. ("As 
likely as not" does not mean within 
the realm of medical possibility, 
but rather that the weight of 
medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of causation 
as it is to find against it.)

Review of the medical record 
indicates that the veteran has been 
diagnosed with a dysthymic disorder 
with marked fatigue and retardation, 
memory loss, bilateral hearing loss, 
and possible gastrointestinal 
parasite infestation of the liver. 
Please refer the examiner 
specifically to the VA examination 
reports dated in 1995 and 1998 that 
reflect the foregoing diagnoses. 
(These medical records are marked 
with yellow tabs on the right hand 
side of the claims file.)  The Board 
notes that, in its review of the 
record, the service medical records 
prior to service in the Gulf in 1991 
do not show findings relating to 
these claimed disabilities.

If, in the examiner's opinion, the 
veteran does not cooperate, then 
please have the examiner review the 
record and address the foregoing 
questions based on a review of the 
record without a physical 
examination.

If it is not medically possible to 
make the foregoing findings, the 
examiner should state this and 
explain why.

4.  Make arrangements for the veteran to 
be afforded a VA orthopedic examination 
to show the nature and extent of the 
veteran's service-connected left knee 
disorder.

Such tests as the examiner deems 
necessary should be performed, to 
include range of motion testing by 
the orthopedic examiner.  The claims 
folder must be made available to the 
physician prior to the examination 
so that he/she may review pertinent 
aspects of the veteran's medical 
history and comment upon the effects 
of the veteran's service connected 
disability on ordinary activity and 
on how the disability impairs him 
functionally.  

All indicated studies, including 
range of motion studies in degrees, 
should be performed.

In reporting range of motion, the 
examiner should specifically 
identify any motion accompanied by 
pain. The physician should be 
requested to identify any objective 
evidence of pain and to assess the 
extent of any pain.

Tests of joint motion against 
varying resistance should be 
performed. The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described. To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability on 
use should be assessed in terms of 
additional degrees of limitation of 
motion.

Send the claims folder to the 
examiner for review.

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full. If any development 
is incomplete, appropriate corrective 
action is to be implemented. 

6.  Then, the RO should readjudicate the 
appellant's claims, considering the 
veteran's apparent combat service 
pursuant to 38 U.S.C.A. § 1154(b) and any 
additional evidence obtained by the RO, 
to include any relevant amendments to the 
law, including 38 C.F.R. § 3.317, which 
became effective June 10, 2003.  See 68 
Fed. Reg. 34,539 (June 10, 2003).  The 
veteran is entitled to the application of 
the versions of the regulations that are 
more favorable to him.  Karnas, 1 Vet. 
App. 312-13; but see, VAOPGCPREC 3-2000 
(April 10, 2000), published at 65 Fed. 
Reg. 33,422 (2000) (only the earlier 
version of the regulation is to be 
applied for the period prior to the 
effective date of the change).  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case, to include notice 
of the amended regulation of 38 C.F.R. 
§ 3.317, and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




